Citation Nr: 0405194	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1941 to September 
1945.  He died in November 2001, and the appellant is his 
widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which 
denied service connection for the cause of the veteran's 
death, which the appellant claims in order to establish 
entitlement to Dependency and Indemnity Compensation (DIC).  
In September 2003, the appellant testified in support of her 
claim at a Travel Board hearing held at the RO.  

The Board notes that the statement of the case lists an 
additional issue of eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance.  However, the appellant 
has never claimed Chapter 35 benefits.  Moreover, eligibility 
for Chapter 35 educational benefits would be an additional 
result if there were a favorable determination on the issue 
of service connection for the cause of the veteran's death.  
Thus, the Board finds that there is no separate appellate 
issue of Chapter 35 eligibility.  


REMAND

The veteran's November 2001 certificate of death lists the 
immediate cause of death as cor pulmonale due to or as a 
consequence of chronic obstructive airways disease.  Coronary 
artery disease was listed as a significant condition 
contributing to death, but not resulting in the underlying 
cause of death given above.  No autopsy was performed.  

At the time of the veteran's death, service connection was 
established for bilateral trench foot (i.e., residuals of 
cold weather injury), rated 30 percent.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2003).  The appellant 
essentially contends that the veteran's cold weather injury 
residuals were implicated in his cardiovascular problems 
which contributed to his death.  

A November 2001 statement from S. C. Mital, M.D., indicated 
that he had looked after the veteran from January 2000 until 
his death.  Dr. Mital stated that the veteran had multiple 
medical problems including coronary artery disease, chronic 
obstructive pulmonary disease (COPD), hypertension, and 
peripheral vascular disease.  It was noted that the veteran 
saw Dr. P. Stall in pulmonology in June 2000 where it was 
documented that his feet were frozen in the Battle of the 
Bulge.  The treatment records of Dr. Stall are not of record.  
Additionally, the only medical reports of record since 1984 
consist of approximately 13 pages of private and VA treatment 
records dated from September 1997 to September 2001.  Those 
treatment reports indicate that the veteran was diagnosed 
with multiple disorders including congestive heart failure, 
peripheral vascular disease, hypertension, atrial arrhythmia, 
severe COPD, cardiomyopathy, and carotid artery disease.  It 
would appear that the veteran received more treatment for his 
cardiovascular problems, and possibly for cold weather injury 
residuals, than is currently shown by the small number of 
treatment reports now in the claims file.  

Given such factors, it is the judgment of the Board that the 
duty to assist the appellant with her claim includes 
obtaining any additional medical records, including any 
records from Dr. Stall, and obtaining a VA medical opinion on 
the issue of service connection for cause of the veteran's 
death.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

Accordingly, this case is remanded for the following:  

1.  The RO should ask the appellant to 
identify all VA and non-VA medical 
providers who treated the veteran during 
and since 1984 for cardiovascular problems 
and cold weather injury residuals.  The RO 
should then obtain copies of the related 
medical records which are not already on 
file.  This includes, but is not limited 
to, all records in the possession of Dr. 
Stall.  

2.  Thereafter the RO should make 
arrangements for the claims folder to be 
reviewed by an appropriate VA physician 
for a medical opinion on the issue of 
service connection for the cause of the 
veteran's death.  Based on a review of 
historical records and medical principles, 
the VA doctor should provide a medical 
opinion, with full rationale, as to the 
approximate date of onset and etiology of 
the veteran's coronary artery disease, 
including any relationship between such 
disorder and the service-connected 
residuals of cold weather injury of the 
feet.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for the cause of 
the veteran's death.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case to the appellant and 
her representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



